DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of the amendments to claims 1-11, 15 and 17, and the addition of claims 20 and 21 received 7/29/2021. Claims 1-21 are currently pending. The rejections under 35 USC § 112 and the § 102 rejection over Groot are withdrawn. The previous grounds of rejection over Vries are maintained. This action is made final. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, 9, 12-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Vries et al (“Vries” US 2012/0262688 previously cited).
For claims 1, 12, 14 and 18-20, Vries teaches a contaminant trap (fig.’s 6-8 par. 77- 82), method for making a contaminant trap and a method comprising: 
arranging a contaminant trap within a lithographic apparatus, the contaminant trap including a surface texture configured to trap contaminant particles and to reduce specular reflection of DUV 
For claims 2, 3, 15 and 20, Vries teaches wherein the recesses are elongate (fig. 8 par. 82, corrugated surface) and at least one dimension in the width of the recesses in the plane of the trap surface is less than 1 µm (fig. 8 par. 82, made from 20 nm particles).
For claim 6, Vries teaches wherein the contaminant trap surface texture has a reflectance of less than about 20% for radiation having wavelengths in the range of 100 nm to 300 nm (par. 15, than 1%).
For claim 7, Vries teaches wherein the contaminant trap surface texture comprises a conductive base layer 310 (multilayer reflector, par. 79) and an insulating layer 320 provided on the base layer (silicon, fig. 8 par. 82).
For claim 9, Vries teaches an illumination system IL configured to illuminate a patterning device MA with EUV radiation (fig. 1 par. 43); and a projection system PS configured to project radiation patterned by the patterning device onto a substrate W (fig. 1 par. 43).
For claim 13, Vries teaches wherein the treating comprises a process selected form the group consisting of interference lithography, imprint lithography, femtosecond laser texturing and selective etching (etching, fig. 14 par. 98).
Allowable Subject Matter
Claims 4, 5, 8, 10, 11, 16, 17 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 7/29/2021 have been fully considered but they are not persuasive. Applicant submits:
(a) that Vries does not discuss configuring the cited elements to trap contaminant particles (Remarks, pp. 6-10); 
(b) that doing so would be detrimental to the operation of those elements (Id.); and
(c) that Vries further fails to describe trapping contaminant particles by electrostatic forces (Id. at p. 8). Examiner respectfully disagrees because:
(a) Applicant is reminded that a “claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.” (MPEP 2114 II). Here, because the surface roughness produces recesses that can trap lithography contaminants, the claims are satisfied regardless of whether Vries discloses that purpose. Applicant appears to acknowledge (Remarks, p. 10) that mere “geometric suitability” in the prior art can weigh on the patentability of the claimed invention.
Even method claims 12 and 14 merely recite a method of providing a structure, wherein said structure is capable of serving a function. Therefore, the method claims 12 and 14 are rejected for the same reasons as applied to claim 1: because Vries teaches a step of providing such a structure. 
(b) The question of whether contaminant trapping is detrimental to the elements in Vries is irrelevant; it only matters that such contaminant trapping can occur. If a functional limitation reads on a device in which such function is not even desirable, it speaks only to the breadth of the claim.
(c) The “electrostatic forces” limitation is met by structures having a size at which van der Waals forces become appreciable (see Applicant’s Specification at [0041]). In view of the sizes of the structures in Vries, and the fact that the claims place no explicit limitation upon the size, shape or type of 
For the above reasons, the grounds of rejection are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN WRIGHT KREUTZER whose telephone number is (571)270-7931. The examiner can normally be reached Monday-Friday from 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/COLIN W KREUTZER/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        10/21/2020